[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                       NOVEMBER 3, 2010
                                      No. 09-14861                         JOHN LEY
                               ________________________                     CLERK

                         D. C. Docket No. 08-00438-CV-LSC-S

BRUCE NELSON,

                                                                           Plaintiff-Appellant,

                                             versus

EXPERIAN INFORMATION SOLUTIONS, INC.,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                     (November 3, 2010)

Before DUBINA, Chief Judge, ANDERSON, Circuit Judge, and MOODY,*
District Judge.

PER CURIAM:
_______________
*Honorable James S. Moody, Jr., United States District Judge for the Middle District of Florida,
sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. In the proceedings below, the

plaintiff admitted that American Express charged off his accounts, meaning that

Experian’s reporting of these charge-offs was not inaccurate. Plaintiff argues on

appeal that his admission should not be binding because the “totality” of his

Complaint and his response to the Motion for Summary Judgment shows that his

true position is that American Express did not charge off the accounts but instead

falsely reported that it did so. Plaintiff further argues that American Express did

not actually charge off the accounts because, by doing so, it would have violated its

own policies as well as federal law and regulations. We conclude that plaintiff is

incorrect on both points. It was not error for the district court to hold the plaintiff

to the admissions he made through his pleadings, and plaintiff’s evidence shows at

best that American Express should not have charged off the accounts, not that it did

not. Since plaintiff has presented no substantial evidence that Experian issued an

inaccurate credit report, neither his claims under the Fair Credit Reporting Act nor

his state law claims can survive summary judgment.

      In the alternative, plaintiff might have argued that Experian’s reporting was

inaccurate because he presented evidence that American Express should not have

                                            2
charged off the accounts, even if it did. We do not reach the question of whether

this theory is viable, however, because plaintiff has failed to make the argument.

An appellant’s brief must include an argument containing “appellant’s contentions

and the reasons for them, with citations to the authorities and parts of the record on

which the appellant relies.” Fed. R. App. P. 28(a)(9)(A). In this Circuit, “a legal

claim or argument that has not been briefed before the court is deemed abandoned

and its merits will not be addressed.” Access Now, Inc. v. Southwest Airlines, Co.,

385 F.3d 1324, 1330 (11th Cir. 2004). Because Nelson does not squarely argue in

his brief that Experian’s reporting should be considered inaccurate on the grounds

that American Express should not have charged off the accounts, this contention

has been waived.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          3